DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I, Species A in the reply filed on 04/23/2021 is acknowledged.  The traversal is on the ground(s) that the Examiner did not demonstrate that there is an undue search burde. This is not found persuasive because the Examiner notes that each species has a separate classification. For example, Species A is classified in G01B 9/02044, Species B is classified in A61B 5/0066, and Species C is classified in G01B9/02091. In addition, the search queries would be different for each species and would not overlap, and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/23/2021.
Status of Claims
Claims 1-17 are pending, claims 10-17 have been withdrawn from consideration, and claims 1-9 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018 has been considered by the examiner.
	Specification
The disclosure is objected to because of the following informalities: 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
 The abstract is less than 50 words.
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:   
Claim 1 recites “the sheath”. The Examiner believes that “the disposable sheath” are the correct words to use here.
Claim 9 recites “the sheath”. The Examiner believes that “the disposable sheath” are the correct words to use here.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0374546 to Berbee et al. (hereinafter "Berbee").
Regarding claim 1, Berbee discloses in Fig. 1 an apparatus comprising: 
a probe configured to transmit a light (Fig. 1 - cylindrical probe 28); 
a reciprocator in communication with the probe and configured to advance and retract the probe a distance (Fig. 2 -  slider 32; [0025]- The elongate probe may be supported on the housing by a retraction mechanism allowing extension and retraction of the elongate probe); 
a docking station (Fig. 2 - collar 40); and 
a disposable sheath removably attached to the docking station (Fig. 2 -  conical sheath 24), wherein the probe is configured to advance into the disposable sheath when the sheath is attached to the docking station ([0027]- The sheath may cooperate with the retraction mechanism to retract the elongate probe when the sheath is removed from around the elongate probe and to extend the elongate probe when the sheath is installed around the elongate probe), and 
wherein the probe is configured to be retractable into the docking station such that the probe is recessed in the docking station (Fig. 2; [0048]- The sleeve 35 is fixed with respect to the housing 12 and surrounds the camera 30 for protection when the camera 30 is fully retracted).
Regarding claim 2, Berbee discloses the apparatus of Claim 1, and Berbee further discloses wherein the disposable sheath is removably attached to the docking station by a fastener (Fig. 2; [0049]- A proximal end of the conical sheath 24 may provide for a collar 40 having internal threads that can engage outwardly extending pins 42 of the slider 32).
Regarding claim 3, Berbee discloses the apparatus of Claim 1, and Berbee further discloses further comprising an accumulator configured to accept at least of portion of the probe as the probe is being retracted (Fig. 2-housing 12).
Regarding claim 4, Berbee discloses the apparatus according to Claim 3, and Berbee further discloses wherein the accumulator is configured to store a portion of the probe in an at least a partial loop (Fig. 2- cylindrical probe 28).
Regarding claim 5, Berbee discloses the apparatus according to Claim 3, and Berbee further discloses wherein the accumulator comprises a substantially cylindrical probe storage portion (Fig. 2-protective sleeve 35).
Regarding claim 7, Berbee discloses the apparatus of Claim 1, and Berbee further discloses further comprising an imaging system attached to the probe and configured to receive the transmitted light from the probe and construct an image based on the light (Fig. 2- camera 30)
Regarding claim 8, Berbee discloses the apparatus of Claim 1, and Berbee further discloses wherein the probe is recessed such that the probe is prevented from contacting the disposable sheath (Fig. 2- cylindrical probe 28).
Regarding claim 9, Berbee discloses in Fig. 1 a medical imaging apparatus comprising: 
a probe configured to transmit a light (Fig. 1 - cylindrical probe 28); 
an imaging system attached to the probe and configured to receive the transmitted light from the probe and construct an image based at least partially on the light (Fig. 2- camera 30); 
a reciprocator in communication with the probe and configured to advance and retract the probe a distance (Fig. 2 -  slider 32; [0025]- The elongate probe may be supported on the housing by a retraction mechanism allowing extension and retraction of the elongate probe); 
a docking station (Fig. 2 - collar 40); and 
a disposable sheath removably attached to the docking station (Fig. 2 -  conical sheath 24), 
wherein the probe is configured to advance into the disposable sheath when the sheath is attached to the docking station ([0027]- The sheath may cooperate with the retraction mechanism to retract the elongate probe when the sheath is removed from around the elongate probe and to extend the elongate probe when the sheath is installed around the elongate probe), and 
wherein the probe is configured to be retractable into the docking station such that the probe is recessed in the docking station (Fig. 2; [0048]- The sleeve 35 is fixed with respect to the housing 12 and surrounds the camera 30 for protection when the camera 30 is fully retracted).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0374546 to Berbee et al. (hereinafter "Berbee") and in further view of U.S. Publication No. 2017/0209027 to Raj et al. (hereinafter "Raj").
Regarding claim 6, Berbee discloses the apparatus of Claim 1, but Berbee does not expressly teach wherein the probe is configured to rotate relative to the disposable sheath.
However, Raj teaches of an analogous endoscopic device wherein the probe is configured to rotate relative to the disposable sheath ([0121] - the device 100 can be rotated about its long axis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Berbee by utilizing a rotating probe, as seen above in the teachings of Raj. It would have been advantageous to make the combination in order to gain a greater viewing coverage ([0241] of Raj).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795